DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5 in the reply filed on 1/13/2021 is acknowledged.  The traversal is on the ground(s) that Claim 10 has been amended to depend on Claim 1 and should be properly included in Group I.  In view of the content of Claim 10, in particular the originally filed preamble, Claim 10 will be included in Group I and examined with Claims 1-5.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In addition, Claim 1 recites “wherein a steel is melted that corresponds to the following analysis (in wt%).”  The claim is indefinite as it is unclear if the term “analysis” is drawn merely to the recited composition or a step of analyzing and/or determining a steel material composition.  Claims 2-5 and 10 are also rendered indefinite based on their dependency.
With respect to Claim 2, the claim recites the broad recitation “tempering at 450°C to 600°C,” and the claim also recites “preferably 450°C to 520°C” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. MPEP § 2173.05(c).
In addition, Claim 2 recites the phrase “depending on the required mechanical properties.”  As the claim does not recite any mechanical properties, it is unclear what step(s) is required and if the phrase limits the method in any way.
Claim 3 recites “The method according to claim 1, characterized in that the material is melted with the following analysis.”  As detailed with respect to Claim 1, it is unclear if the term “analysis” is drawn merely to the recited composition or a step of analyzing and/or determining a steel material composition.  

Finally, while it appears that the compositional ranges recited in Claim 3 correspond to wt% values, as in Claim 1, the claim is silent as to the unit of measurement.
Claim 4 recites “the niobium content is low enough that toughness-reducing hard phases are avoided.”  The claim is indefinite as it is unclear if limitation further narrows the claimed content of niobium, or if a steel composition meeting the niobium content of Claim 1 would meet the limitation of Claim 4.
Claim 5 recites the limitation “the heat treatment, the hardening, the cooling, and the tempering” in line 3 and "the tempered austenite content" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “Mo ≤ 0.30-0.45” which may be interpreted as a content of Mo less than or equal to 0.30-0.45 and thus including values less than 0.30. Claim 1, from which Claim 3 depends, recites “Mo = 0.30-0.60.” As a result, Claim 3 fails to include all of the limitations of the claim upon which it depends.  Applicant may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5496421)(cited on IDS).
With respect to Claims 1 and 3, Hashizume teaches a method of making a steel material comprising a composition, in weight%, as follows (col. 2, ln. 5-59; col. 4, ln. 1-67; col. 6, ln. 33-67):

Claim 1
Claim 3
Hashizume
C
< 0.05
< 0.030
≤ 0.06
Si
< 0.70
< 0.40
≤ 1.0
Mn
< 1.00
< 0.60
≤ 2.0
P
< 0.030
< 0.025
≤ 0.04
S
< 0.010
< 0.005
≤ 0.01
Cr
14-15.50
14.20-14.60
12-16
Mo
0.30-0.60
≤ 0.30-0.45
0.1-2.5
Ni
4.50-5.50
4.80-5.20
0.5-8.0
V
< 0.20
< 0.10
Optionally, 0.01-0.1
W
< 0.20
< 0.10
Optionally, ≤ 4.0
Cu
2.50-4.00
3.00-3.70
0.3-4.0
Co
< 0.30
< 0.15
-
Ti
< 0.05
< 0.010
Optionally, ≤ 0.2
Al
< 0.05
< 0.030
Optionally, 0.01-0.10
Nb
< 0.05
< 0.02
Optionally, 0.01-0.10
Ta
< 0.05
< 0.02
Optionally, ≤ 0.2
N
< 0.05
< 0.02
≤ 0.05
Fe
Balance with impurities
Balance with impurities
Balance


Compositional elements with ranges including zero are interpreted as optional elements.  Therefore, Hashizume teaches a method of making a steel material with compositional ranges overlapping each of instantly claimed required ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Hashizume teaches that the steel may be prepared in an electric furnace followed by casting. (col. 6, ln. 26-31).  One of ordinary skill in the art would recognize that a preparation method in a furnace followed by casting refers to melting the material in a furnace then performing a step of casting, for example, pouring molten material into a mold and allowing it to cool to form a solidified material.  Thus, the reference is deemed to teach a method of making a steel material comprising melting a steel that corresponds to the above detailed composition.  Moreover, it would have been obvious to one of ordinary skill in the art to perform the conventional and well-known step of melting and casting a steel alloy to form a solidified body, with a predictable result of success.
Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.
With respect to Claim 5, it is noted that Claim 1 does not recite steps of heat treatment, hardening, cooling, or tempering.  Hashizume teaches a method comprising heat treatment above 980 C (i.e. solution annealing), quench hardening and air cooling, and tempering at 500-630 C, deemed to constitute steps of heat treatment, hardening, cooling, and tempering. (col. 5, ln. 10-67; col. 7, ln. 11-17; col. 9, ln. 17-31).  Hashizume teaches that the method is performed to suppress the formation of delta ferrite, and results in a microstructure comprising martensite and 10% or less delta ferrite. (col. 3, ln. 13-50).  The reference teaches a number of examples resulting in a delta ferrite area ratio of zero. (See Table 3).  Thus, Hashizume teaches a martensitic microstructure free of primary hard phases, no tempered austenite and a content of delta ferrite overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping delta ferrite ranges, in particular, zero delta ferrite, by minimizing the content of delta ferrite as taught by Hashizume.  MPEP § 2144.05.  
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5496421), as applied to Claim 1 above, in view of Tateyama et al. (EP 0742289)(cited on IDS).
With respect to Claim 2, Hashizume teaches a method of producing a steel material comprising melting and casting the steel composition (col. 6, ln. 26-31; rejection of Claims 1 and 3 above), heat treatment above 980 C (i.e. solution annealing), quench hardening and air cooling, and tempering at 500-630 C, deemed to constitute steps of heat treatment, hardening, cooling, and tempering. (col. 5, ln. 10-67; col. 7, ln. 11-17; col. 9, ln. 17-31).  Thus, Hashizume teaches steps and processing parameters of heat treatment and tempering overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature ranges.  MPEP § 2144.05.  Hashizume teaches forming by melting in an electric furnace, deemed to constitute “melted conventionally,” however, the reference is silent as to a forming temperature after melting. 
Tateyama teaches a method of making a steel material with compositional ranges substantially overlapping that of Hashizume and the instant claims, wherein the steel is melted in a vacuum induction furnace, deemed to constitute “melted conventionally,” ingots are formed and subjected to hot forging 
It would have been obvious to one of ordinary skill in the art to modify the method of Hashizume, to perform a known method of making a substantially similar steel composition comprising conventional melting then hot forming at 1200 C, as taught Tateyama, in order to obtain a steel workpiece with a form suitable for subsequent heat treatment.  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735